                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    HAKEEM BAKER, et al.,

                  Plaintiffs,                                    CIVIL ACTION NO.: 4:18-cv-267

          v.

    G4S SECURE SOLUTIONS (USA) INC.,

                  Defendant.


                                               ORDER

         This matter is before the Court on Defendant’s Motion to Dismiss. (Doc. 11.) Plaintiffs,

who are represented by counsel, have neglected to file any sort of response to the Motion.1

Typically, such a failure to respond, particularly when a party is represented by counsel, is taken

to mean that the party does not oppose the motion. See Local Rule 7.5 (“[E]ach party opposing a

motion shall serve and file a response within fourteen (14) days of service of the motion . . . .

Failure to respond within the applicable time period shall indicate that there is no opposition to a

motion.”). The Court is cognizant, however, of the fact that a motion to dismiss is dispositive in

nature, meaning that granting the motion to dismiss could result in the dismissal of individual

claims or the entire action. Consequently, the Court is reluctant to rule on the Motion to Dismiss

without providing Plaintiffs an additional opportunity to respond or advising Plaintiffs of the

consequences for failing to respond. 2


1
  Plaintiffs’ failure to respond is surprising given the fact that they filed a response to Defendant’s prior
motion to dismiss (which was directed at their original Complaint). (See doc. 6; see also doc. 9 (denying
that Motion to Dismiss in light of Amended Complaint).)
2
  Granting a motion to dismiss without affording a plaintiff either notice or an opportunity to be heard is
disfavored. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336–37 (11th Cir. 2011); see also Neitzke v. Williams,
       Accordingly, the Court ORDERS Plaintiffs to file a response either opposing or indicating

their lack of opposition to Defendant’s Motion to Dismiss within twenty-eight (28) days of the

date of this Order. If Plaintiffs fail to file a timely response, the Court will presume that

Plaintiffs do not oppose the Motion and may dismiss individual claims or the entire action.

See Local R. 7.5.

       Plaintiffs may also seek to amend their Amended Complaint to cure any deficiencies noted

in the Motion to Dismiss. See Fed. R. Civ. P. 15(a)(1)(B). Since Plaintiffs have already filed an

amended complaint in this case, they must first file a motion for leave to amend before filing

another amended complaint. Fed. R. Civ. P. 15(a)(2). Thus, if Plaintiffs decide they would like

to seek to amend their complaint again, they must file their motion for leave to amend (with their

proposed second amended complaint attached as an exhibit) within twenty-eight (28) days of the

date of this Order.

       SO ORDERED, this 8th day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




490 U.S. 319, 329–30 (1989) (A notice of a motion to dismiss “alert[s plaintiff] to the legal theory
underlying the defendant’s challenge” and enables him to meaningfully respond “by opposing the motion
to dismiss on legal grounds or by clarifying his factual allegations [in an amended complaint] so as to
conform with the requirements of a valid legal cause of action.”).


                                                  2
